PALMER, J.,
concurring. I join the opinion of the majority. I write separately only because I would take a different approach than the majority with respect to our resolution of the claim of nonjusticiability by the defendant Linda D’Amario Rossi, commissioner of children and families (commissioner).
For the reasons articulated by Justice Borden in his concurring and dissenting opinion, there exists a serious question as to whether the claims of the plaintiff, Pamela B., against the commissioner are justiciable. As the majority points out, however, the commissioner never made the argument in favor of nonjusticiability that Justice Borden finds persuasive; consequently, the plaintiff never has had the opportunity to address that argument. In such circumstances, I, like the majority, am reluctant to decide the question. If, however, Justice Borden is correct that the plaintiffs claims against the commissioner are nonjusticiable, then we do not have subject matter jurisdiction over those claims. Accordingly, I would order the parties to submit supplemental briefs on the issue so that we properly may decide it. Because my colleagues do not share the view that supplemental briefs are appropriate, however, and because I am not absolutely certain, absent any input from the plaintiff, that Justice Borden is correct in his conclusion that the plaintiffs claims against the commissioner are nonjusticiable, I concur with the majority that we should not decide this issue.